Case 1:18-cv-03821-TWP-DML Document 1 Filed 12/05/18 Page 1 of 4 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA

HUNTINGTON HEIGHTS                           )
HOMEOWNERS ASSOCIATION, INC.                 )
                                             )
              Plaintiff,                     )
                                             )      Case No. 18-CV-3821
       v.                                    )
                                             )      JURY DEMAND
NATIONWIDE MUTUAL INSURANCE                  )
COMPANY,                                     )
                                             )
              Defendant.                     )

                                  NOTICE OF REMOVAL

       NOW COMES Defendant, NATIONWIDE MUTUAL INSURANCE COMPANY

(“Nationwide”), by and through its attorney, Joseph P. Carlasare of SmithAmundsen, LLC, and

pursuant to 28 U.S.C. § 1446(a), Nationwide hereby provides notice of the removal of the civil

action currently pending in the Superior Court in Marion County, Indiana, and states as follows:

       1.     Nationwide is the sole defendant in a civil action filed in, and currently pending

before, the Superior Court in Marion County, Indiana, styled as Huntington Heights

Homeowners Association, Inc. v. Nationwide Mutual Insurance Company, Cause No. 49D01-

1811-PL-044332 (the “Indiana State Court Action”).

       2.     The Complaint in the Indiana State Court Action was filed with the Clerk of the

Superior Court in Marion County, Indiana, on or about November 5, 2018. See a copy of the

Complaint, attached hereto as Exhibit “A.”

                                GROUNDS FOR REMOVAL

       3.     This action is removable pursuant to 28 U.S.C. § 1441(a) in that it is an action

over which the District Courts of the United States have original jurisdiction under 28 U.S.C. §
Case 1:18-cv-03821-TWP-DML Document 1 Filed 12/05/18 Page 2 of 4 PageID #: 2



1332. There is complete diversity of citizenship between Plaintiff and Defendant and the amount

in controversy exceeds $75,000.

       4.      Plaintiff is a citizen of the State of Indiana with its principal office located at 101

S. Harding Street, Suite B, Indianapolis, IN 46222. Exhibit “A” at ¶ 1.

       5.      Defendant Nationwide is an Ohio company with its principal place of business at

One Nationwide Plaza, Columbus, OH, 43215.

       6.      In addition, the amount in controversy exceeds $75,000.

       7.      In its Complaint, Plaintiff seeks “all damages available under Indiana law for

breach of contract, including: the replacement cost value of the roofs and siding on the buildings,

consequential damages, prejudgment interest, and for costs of this action…” Exhibit “A” at p. 2.

Plaintiff also seeks “all damages under Indiana law for bad faith, including punitive damages,

prejudgment interest, and for costs of this action” based on Nationwide’s alleged “breach of its

duty of good faith and fair dealing.” Exhibit “A” at ¶ 11, p. 3. In Indiana, in addition to policy

proceeds recoverable under an insurance contract, in the context of bad faith, an insured may

also recover consequential damages in excess of the policy limits. Rockford Mut. Ins. Co. v.

Pirtle, 911 N.E.2d 60 (Ind. Ct. App. 2009).

       8.      The policy limits of the applicable insurance coverage are $8,931.400. See the

Certified Policy, attached hereto as Exhibit “B,” at NW000012.

                     COMPLIANCE WITH REMOVAL PROCEDURES

       9.      This Notice of Removal is properly filed in the United States District Court for

the Southern District of Indiana, Indianapolis Division, because the Superior Court in Marion

County, Indiana, is located in this federal judicial district and division.




                                                   2
Case 1:18-cv-03821-TWP-DML Document 1 Filed 12/05/18 Page 3 of 4 PageID #: 3



        10.     This Notice is signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.

28 U.S.C. § 1446(a).

        11.     Copies of the docket and all process and pleadings received by Nationwide in the

Indiana State Court Action to date are attached hereto as Exhibit “C.”

        12.     Pursuant to 28 U.S.C. §§ 1446(d), a copy of this Notice of Removal is being filed

with the Superior Court in Marion County, Indiana, in Cause No. 49D01-1811-PL-044332. A

copy of the Notice of Filing of Notice of Removal, which will be filed with the Clerk of the

Superior Court in Marion County, Indiana, is attached hereto as Exhibit “D.”

        13.     Written notice of the filing of this Notice of Removal is being served on Plaintiff's

counsel on this date.

        14.     This Notice is being filed with this Court within thirty (30) days of the date on

which Defendant received a copy of the Complaint. Defendant received service of process on or

about November 13, 2018. Accordingly, this Notice of Removal is timely under 28 U.S.C. §

1446(b).

        15.     Within twenty (20) days of removal, all attorneys of record not admitted to

practice before this Court will comply with the Court's admission policy, as set forth in Local

Rule 83.5.

        16.     In filing this Notice of Removal, Nationwide does not waive any defense that

might be available to it in this action.

        WHEREFORE, for the foregoing reasons, Nationwide respectfully requests that this

Court exercise jurisdiction over this removed action and enter orders and grant relief as may be

necessary to secure removal and to prevent further proceedings in the Superior Court in Marion

County, Indiana, and award to Nationwide all other relief to which it is justly entitled.



                                                  3
Case 1:18-cv-03821-TWP-DML Document 1 Filed 12/05/18 Page 4 of 4 PageID #: 4




                                           SmithAmundsen LLC


                                     By:   s/ Joseph P. Carlasare


Joseph P. Carlasare
SmithAmundsen LLC
150 N. Michigan Avenue, Suite 3300
Chicago, Illinois 60601
(312) 894-3200
(312) 894-3210 – FAX
jcarlasare@salawus.com




                                              4
